Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-19  pending in this Office Action.
Claims 20-26  are Allowed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,11,12,13 and 19 are rejected under 35 U.S.C 103 as being patentable over Campos et al. ( USPUB 20200250440) in view of  Qin Zou ( NPL Doc. : “Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks,” October 25, 2019,  IEEE TRANSACTIONS ON VEHICULAR TECHNOLOGY, VOL. 69, NO. 1, JANUARY 2020,Pages 41-49). 
As per Claim 1,  Campos et al. teaches A method comprising: applying, to a neural network (Paragraph [0062]- “…an image, may be processed with a neural network…” AND Paragraph [0064]) , sensor data representative of a sensory field of a sensor ( Paragraph [0065]-“… The device 100 may include input sensors (which may include a forward-facing camera 102, a driver facing camera 104, connections to other cameras that are not physically mounted to the device, inertial sensors 106…”) ; computing, using the neural network and based at least in part on the sensor data ( neural network processing of sensor data’s taught within Paragraphs [0067] AND [0070]) , one or more locations of one or more control points of one or more curves identified in an image corresponding to the sensor data ( Paragraph [0087]- “…a labeling system may provide two additional control points between the identified points. The labeler may then move the control points to match curvature in the identified curve. Accordingly, a DNN may be configured and trained to output relative positions of control points. Alternatively, or in addition, curved lanes may be determined using a piecewise combination of multiple crops of an image using the linear lane detection method …”) ; 
Campos et al. does not explicitly teach generating, using a curve fitting algorithm and based at least in part on the locations of the control points, the one or more curves; and performing one or more operations by a machine based at least in part on the one or more curves.  
However, within analogous art, Qin Zou teaches generating, using a curve fitting algorithm and based at least in part on the locations of the control points( Page 43- Col. 1- “…For line fitting, Hough Transformation (HT) models were often exploited, e.g., polar randomized HT [4]. Meanwhile, curve-line fitting can be used either as a tool to post-process the HT results or to replace HT directly. For example, in [34], Catmull-Rom Spline was used to construct smooth lane by using six control points, in [3], [35], B-snake was employed for curve fitting for lane detection….”), the one or more curves (Page 45 – Fig. 2 shows multiple curves being utilized to process neural network system)  ; and performing one or more operations by a machine based at least in part on the one or more curves ( processing of   the curves data within neural network system shown within Page 45- Fig. 2) .
One of ordinary skill in the art would have been motivated to combine the teaching of Qin Zou within the modified teaching of the System And Method Of Determining A Curve mentioned by Campos et al. because the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou provides a system and method for implementing the detection of lane within roadway by utilizing multiple frames within images of roadway and analyzing with neural network. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou within modified teaching of the System And Method Of Determining A Curve mentioned by Campos et al. for implementation of a system and method for the detection of lane within roadway by utilizing multiple frames within images of roadway and analyzing with neural network.

As per Claim 11, Combination of Campos et al. and Qin Zou teaches Claim 1,  
Campos et al. wherein the one or more curves correspond to one or more of road markings, lane lines, road boundary lines, intersection lines, pedestrian walkways, bike lane lines, text, poles, trees, light posts, or signs (lane, road boundary detection taught within  Paragraph [0006], [0051] and [0057]) .  

As per Claim 12,   Campos et al. teaches A system comprising: one or more sensors ( Paragraph [0065]- “…The device 100 may include input sensors (which may include a forward-facing camera 102, a driver facing camera 104, connections to other cameras that are not physically mounted to the device, inertial sensors 106…”) ; one or more processing units ( Paragraph [0065]- “…compute capability may be a CPU or an integrated System-on-a-chip (SOC), which may include a CPU and other specialized compute cores, such as a graphics processor (GPU), gesture recognition processor,…”); and one or more memory devices storing instruction thereon that, when executed using the one or more processing units ( Paragraph [0113]- “…such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein….”) , cause the one or more processing units to execute operations comprising: applying, to a neural network(Paragraph [0062]- “…an image, may be processed with a neural network…” AND Paragraph [0064]), sensor data representative of an image corresponding to a sensory field of a sensor of the one or more sensors( Paragraph [0065]-“… The device 100 may include input sensors (which may include a forward-facing camera 102, a driver facing camera 104, connections to other cameras that are not physically mounted to the device, inertial sensors 106…”); computing, using the neural network and based at least in part on the sensor data ( neural network processing of sensor data’s taught within Paragraphs [0067] AND [0070]), locations of one or more control points of one or more curves corresponding to one or more features identified in the image( Paragraph [0087]- “…a labeling system may provide two additional control points between the identified points. The labeler may then move the control points to match curvature in the identified curve. Accordingly, a DNN may be configured and trained to output relative positions of control points. Alternatively, or in addition, curved lanes may be determined using a piecewise combination of multiple crops of an image using the linear lane detection method …”); 
Campos et al. does not explicitly teach generating, using a curve fitting algorithm and based at least in part on the locations of the control points, the one or more curves; and performing one or more operations based at least in part on the one or more curves.  
	However, within analogous art, Qin Zou teaches generating, using a curve fitting algorithm and based at least in part on the locations of the control points ( Page 43- Col. 1- “…For line fitting, Hough Transformation (HT) models were often exploited, e.g., polar randomized HT [4]. Meanwhile, curve-line fitting can be used either as a tool to post-process the HT results or to replace HT directly. For example, in [34], Catmull-Rom Spline was used to construct smooth lane by using six control points, in [3], [35], B-snake was employed for curve fitting for lane detection….”), the one or more curves (Page 45 – Fig. 2 shows multiple curves being utilized to process neural network system)  ; and performing one or more operations based at least in part on the one or more curves ( processing of   the curves data within neural network system shown within Page 45- Fig. 2) .
One of ordinary skill in the art would have been motivated to combine the teaching of Qin Zou within the modified teaching of the System And Method Of Determining A Curve mentioned by Campos et al. because the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou provides a system and method for implementing the detection of lane within roadway by utilizing multiple frames within images of roadway and analyzing with neural network. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou within modified teaching of the System And Method Of Determining A Curve mentioned by Campos et al. for implementation of a system and method for the detection of lane within roadway by utilizing multiple frames within images of roadway and analyzing with neural network.

As per Claim 13,Combination of Campos et al. and Qin Zou teaches Claim 12, 
 Campos et al. teaches wherein the computing comprises: computing a binary mask indicative of pixels of the image within a radius of at least one curve of one or more curves corresponding to features identified in the image ( binary classifier  and binary attributes  within the curve detection  taught within Paragraph [0089] and the masking of pixel within the image of lane  taught within Paragraph [0052]- “… These masks may facilitate the lane detection by identifying pixels having a color within a range of a specified yellow or white color corresponding to typical lane markings. These masks may be applied to the image prior to a Gaussian smoothing step, for example. This technique may have the effect of boosting yellow and white pixels so that they are more likely to be detected as lanes…”) ; computing one or more distance regression maps indicative of distances to control points of the one or more curves ( distance regression data  taught within Paragraph [0011]- “…process the image with a trained machine learning model to produce: a curve detection data and a first regression point data; and determine a curve based at least in part on the curve detection data, the first regression point data and the second regression point data….” AND Paragraph [0076]- “… FIG. 5 illustrates a schematic of a neural network, which may be a deep neural network (DNN) that detects and parameterizes one or more curves in visual data at substantially the same time. Separate DNN outputs provides a regression point at which a lane passes through the bottom and top of a corresponding box…”) ; 
Campos et al. does not explicitly teach decoding the binary mask and the distance regression maps to determine the locations of the control points.  
However, within analogous art, Qin Zou teaches  decoding the binary mask and the distance regression maps to determine the locations of the control points ( A encoder – decoder for processing the neural network data received regarding the control points taught within Page 44- Col. 2- “…framework. The architecture of the proposed network is shown in Fig. 2. The encoder CNN and decoder CNN are two fully convolutional network. With a number of continuous frames as an input, the encoder CNN processes each of them and get a time-series of feature maps. Then the feature maps were input into the LSTM network for lane-information prediction…”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Qin Zou within the modified teaching of the System And Method Of Determining A Curve mentioned by Campos et al. because the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou provides a system and method for implementing the detection of lane within roadway by utilizing multiple frames within images of roadway and analyzing with neural network. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou within modified teaching of the System And Method Of Determining A Curve mentioned by Campos et al. for implementation of a system and method for the detection of lane within roadway by utilizing multiple frames within images of roadway and analyzing with neural network.

As per Claim 19, Combination of Campos et al. and Qin Zou teaches Claim 12,
 Campos et al. teaches wherein the system comprises at least one of: a system for performing simulation operations ( the processing of lane segmentation and location computation in parallel taught within  paragraph [0048]- “…where these two processing steps are performed substantially in parallel. …”) ; a system for performing simulation operations to test or validate autonomous machine applications ( autonomous driving systems  taught within Paragraph [0004]) ; a system for performing deep learning operations (Deep learning operation taught within Paragraph [0076]- “…FIG. 5 illustrates a schematic of a neural network, which may be a deep neural network (DNN) that detects and parameterizes one or more curves in visual data at substantially the same time….”) ;a system implemented at least partially using cloud computing resources ( cloud server resource taught within Paragraph [0065]) .  

Examiner note: The claim states “at least one of :..” the following limitations need to be present within the system, therefore prior art Compos et al. teaches the limitations as mentioned above, except for the following “a system implemented using an edge device; a system incorporating one or more Virtual Machines (VMs); a system implemented at least partially in a data center;…” .  Since at least one of the feature need to be present within the prior art , the prior art Compos et al. is considered to address the limitation within the claim. 
2.	Claims 2,8 and 17  are rejected under 35 U.S.C 103 as being patentable over Campos et al. ( USPUB 20200250440) in view of  Qin Zou ( NPL Doc. : “Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks,” October 25, 2019,  IEEE TRANSACTIONS ON VEHICULAR TECHNOLOGY, VOL. 69, NO. 1, JANUARY 2020,Pages 41-49) in further view of Bosse et al. ( USPUB 20210096264).
As per Claim 2, Combination of Campos et al. and Qin Zou teach claim 1, 
Qin Zou teaches  decoding the first data and the second data to determine the one or more locations of the one or more control points ( A encoder – decoder for processing the neural network data received regarding the control points taught within Page 44- Col. 2- “…framework. The architecture of the proposed network is shown in Fig. 2. The encoder CNN and decoder CNN are two fully convolutional network. With a number of continuous frames as an input, the encoder CNN processes each of them and get a time-series of feature maps. Then the feature maps were input into the LSTM network for lane-information prediction…”).  
Combination of Campos et al. and Qin Zou does not explicitly teach wherein the computing the one or more locations of one or more control points  comprises: computing, using the neural network  , first data indicative of pixels of the image within a radius of at least one curve of the one or more curves identified in the image  ; computing second data indicative of distances to the one or more control points of the one or more curves;
Within analogous art, Bosse et al. teaches wherein the computing the one or more locations of one or more control points ( FIG. 7-  714 and process 700  AND Paragraph [0077]- “…example process 700 may comprise determining a second number of control points…”)   comprises: computing, using the neural network ( neural network for processing taught within Paragraph [0047]) , first data indicative of pixels of the image within a radius of at least one curve of the one or more curves identified in the image ( knots within a curve to be processed from the image and pixel as channels taught within Paragraph [0074] and Paragraph [0077] teaches the processing of control points within a curve AND FIG. 7 and 8 where the channel is mentioned also as pixels within images  )  ; computing second data indicative of distances to the one or more control points of the one or more curves (determining of distance of knots ( curves) within the control point  taught within Paragraphs [0084-0085] and [0109]) ; and
One of ordinary skill in the art would have been motivated to combine the teaching of Bosse et al. within the combined modified teaching of the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou and the System And Method Of Determining A Curve mentioned by Campos et al. because the Complex Ground profile estimation mentioned by Bosse et al. provides a system and method for implementing determination of curve utilizing control points and knot data from sensors within autonomous vehicle. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Complex Ground profile estimation mentioned by Bosse et al.  within the combined modified teaching of the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou and the System And Method Of Determining A Curve mentioned by Campos et al.   for implementation of a system and method for determination of curve utilizing control points and knot data from sensors within autonomous vehicle.

As per Claim 8, Combination of Campos et al. and Qin Zou teaches Claim 1,  
Combination of Campos et al. and Qin Zou does not explicitly teach wherein the curve fitting algorithm includes at least one of a two-dimensional Bezier curve fitting algorithm , a three-dimensional Bezier curve fitting algorithm, a cubic Bezier curve fitting algorithm, a higher order Bezier curve fitting algorithm, or a split wise Bezier curve fitting algorithm.
 Within analogous art, Bosse et al. teaches wherein the curve fitting algorithm includes at least one of a two-dimensional Bezier curve fitting algorithm ( Paragraph [0069]- “…where the curve may be a second (or more) order polynomial, a spline, a Bezier curve, …”) , a three-dimensional Bezier curve fitting algorithm, a cubic Bezier curve fitting algorithm, a higher order Bezier curve fitting algorithm, or a split wise Bezier curve fitting algorithm ( Paragraph [0069]- “…where the curve may be a second (or more) order polynomial, a spline, a Bezier curve, …”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Bosse et al. within the combined modified teaching of the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou and the System And Method Of Determining A Curve mentioned by Campos et al. because the Complex Ground profile estimation mentioned by Bosse et al. provides a system and method for implementing determination of curve utilizing control points and knot data from sensors within autonomous vehicle. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Complex Ground profile estimation mentioned by Bosse et al.  within the combined modified teaching of the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou and the System And Method Of Determining A Curve mentioned by Campos et al.   for implementation of a system and method for determination of curve utilizing control points and knot data from sensors within autonomous vehicle.

As per Claim 17, Combination of Campos et al. and Qin Zou teaches Claim 12,
Combination of Campos et al. and Qin Zou does not explicitly teach wherein the curve fitting algorithm includes at least one of a two-dimensional Bezier curve fitting algorithm, a three-dimensional Bezier curve fitting algorithm, a cubic Bezier curve fitting algorithm, a higher order Bezier curve fitting algorithm, or a split wise Bezier curve fitting algorithm.
Within analogous art, Bosse et al. teaches wherein the curve fitting algorithm includes at least one of a two-dimensional Bezier curve fitting algorithm ( Paragraph [0069]- “…where the curve may be a second (or more) order polynomial, a spline, a Bezier curve, …”) , a three-dimensional Bezier curve fitting algorithm, a cubic Bezier curve fitting algorithm, a higher order Bezier curve fitting algorithm, or a split wise Bezier curve fitting algorithm ( second or more order  Bezier curve taught within Paragraph [0069]- “…where the curve may be a second (or more) order polynomial, a spline, a Bezier curve, …”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Bosse et al. within the combined modified teaching of the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou and the System And Method Of Determining A Curve mentioned by Campos et al. because the Complex Ground profile estimation mentioned by Bosse et al. provides a system and method for implementing determination of curve utilizing control points and knot data from sensors within autonomous vehicle. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Complex Ground profile estimation mentioned by Bosse et al.  within the combined modified teaching of the Robust Lane Detection From Continuous Driving Scenes Using Deep Neural Networks mentioned by Qin Zou and the System And Method Of Determining A Curve mentioned by Campos et al.   for implementation of a system and method for determination of curve utilizing control points and knot data from sensors within autonomous vehicle.


Allowable Subject Matter

3.          Claims 3,4,5,6,7, 9,10,14,15,16 and 18  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim  3, prior art of record does not teach or suggest the limitation mentioned within claim 3: “ wherein the neural network further computes third data indicative of classification information for the one or more curves, and the method further comprises: based at least in part on the third data, associating the classification information with the one or more curves, wherein the performing the one or more operations by the machine is further based at least in part on the associated classification information. ”

As to claim  4 , Claim 4 depends on objected allowable claim 3 , therefore the following claim is considered allowable over prior art. 

As to claim  5 , Claim 5 depends on objected allowable claim 4 , therefore the following claim is considered allowable over prior art. 

As to claim  6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “ wherein the first data is representative of a binary mask where the pixels of the image within the radius of the at least one curve of the one or more curves depicted in the image have a first value, and other pixels other than the pixels have a second value different than the first value.”

As to claims  7 and 16, prior art of record does not teach or suggest the limitation mentioned within claims 7 and 16: “ wherein each curve includes a number of control points greater than three, the second data is representative of a plurality of regression masks, and the plurality of regression masks include a number of x-axis distance regression masks and y-axis distance regression masks equal to the number of control points.”

As to claims  9 and 18 , prior art of record does not teach or suggest the limitation mentioned within claims  9 and 18: “… executing a clustering algorithm on the one or more curves to generate a final set of curves, wherein the performing the one or more operations is based at least in part on the final set of curves.”

As to claim  10 , Claim 10 depends on objected allowable claim 9 , therefore the following claim is considered allowable over prior art. 

As to claim  14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “ wherein the neural network further computes one or more bit classification masks indicative of classification information for the one or more curves, and the operations further comprise: based at least in part on the bit classification masks, associating the classification information with the one or more curves, wherein the performing the one or more operations is further based at least in part on the associated classification information.”

As to claim  15 , Claim 15 depends on objected allowable claim 14 , therefore the following claim is considered allowable over prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Lane-Level Road Network Generation Techniques for Lane-Level Maps of Autonomous Vehicles: A Survey Ling Zheng 1,2 ,Published: 20 August 2019




Reasons for Allowance


5.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 20, A method comprising: receiving annotation data representative of a polyline associated with an image and classification information associated with the polyline; based at least in part on the polyline, executing a curve fitting algorithm to determine a plurality of control points associated with a curve; based at least in part on the plurality of control points associated with the curve: encoding a binary mask indicative of pixels of the image that within a radius to the curve; and encoding a plurality of distance regression masks, each distance regression mask indicative of distances to a control point of the plurality of control points; based at least in part on the classification information, encoding one or more bit classification masks; and training a neural network using the binary mask, the plurality of distance regression masks, and the one or more bit classification masks as ground truth data.

Regarding Claim 20: Ling Zheng  ( NPL Doc: “Lane-Level Road Network Generation Techniques for Lane-Level Maps of Autonomous Vehicles: A Survey,” 20th August 2019, Sustainability 2019, 11(16), 4511; https://doi.org/10.3390/su11164511, Pages 1-9)    teaches A method comprising: receiving annotation data representative of a polyline associated with an image and classification information associated with the polyline ( polylines within image and classification taught within Page 9- 4.2.1. Arc Curves and Page 11- “…proposed an effective curve approximation algorithm based on polylines that used the smallest number of piecewise polynomials to represent the lane, including the intersection, and the computational complexity was o(n). This algorithm solved the problem of the piecewise polynomial fitting in a large-scale road network….”)  ; based at least in part on the polyline ( Page 11- “…proposed an effective curve approximation algorithm based on polylines that used the smallest number…”) , executing a curve fitting algorithm to determine a plurality of control points associated with a curve( Page 11- “…polynomial is usually segmented to fit a curve segment. However, due to the differences in intersections, it is difficult to approximate intersections with a set of piecewise polynomials. This process usually requires more segmentation polynomials and results in computational complexity. The authors in previous study [32] proposed an effective curve approximation algorithm based on polylines that used the smallest number of piecewise polynomials to represent the lane…”) ;
Ling Zheng does not explicitly teach based at least in part on the plurality of control points associated with the curve: encoding a binary mask indicative of pixels of the image that within a radius to the curve; and encoding a plurality of distance regression masks, each distance regression mask indicative of distances to a control point of the plurality of control points; based at least in part on the classification information, encoding one or more bit classification masks; and training a neural network using the binary mask, the plurality of distance regression masks, and the one or more bit classification masks as ground truth data.
Campos et al.  ( USPUB 20200250440) teaches based at least in part on the plurality of control points associated with the curve ( FIG. 4 and Paragraphs [0072-0074]) : encoding a binary mask indicative of pixels of the image that within a radius to the curve ( binary classifier  and binary attributes  within the curve detection  taught within Paragraph [0089] and the masking of pixel within the image of lane  taught within Paragraph [0052]- “… These masks may facilitate the lane detection by identifying pixels having a color within a range of a specified yellow or white color corresponding to typical lane markings. These masks may be applied to the image prior to a Gaussian smoothing step, for example. This technique may have the effect of boosting yellow and white pixels so that they are more likely to be detected as lanes…”) ;  but does not teach the limitations   as mentioned within the claim:   “ encoding a plurality of distance regression masks, each distance regression mask indicative of distances to a control point of the plurality of control points; based at least in part on the classification information, encoding one or more bit classification masks; and training a neural network using the binary mask, the plurality of distance regression masks, and the one or more bit classification masks as ground truth data.”

Regarding Claims 21- 26, The following claims depend  on Allowed claim 20, therefore the following claims are considered Allowable over prior art. 

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637